DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are subject to examination.  

Priority
Applicant’s claim for foreign priority (CHINA 201711477985.7 12/29/2017) as claimed in this application under 35 U.S.C. 119(a)-(d) or (f), is acknowledged.  
Applicant’s claim for PCT (PCT/CN2018/123457 12/25/2018) as claimed in this application under 35 U.S.C. 371, is acknowledged.  

Drawings
The drawings filed on 6/26/20 are acknowledged.  

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claim 1 recites,

sending a first bootstrap request to a server, wherein the first bootstrap request comprises
a node identifier and a transmission channel parameter of the terminal;


the first bootstrap request, wherein the first acknowledgment message identifies a transmission
channel associated with the transmission channel parameter;

receiving, through the transmission channel, a temporary identifier indication message
from a forwarding apparatus, wherein the temporary identifier indication message comprises a
temporary identifier and a temporary key; and

sending a connection request to the server based on the temporary identifier and the
temporary key,

wherein the connection request requests establishing a secure channel with the server.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen 2019/0028474 discloses,
[0037] Step 224: according to the log-in message of step 222, the application server 102 may send a bootstrapping verification request to the operator 104.  For example, the bootstrapping verification request may include the bootstrapping identifier B-TID.  [0038] Step 226: according to the bootstrapping identifier B-TID included in the bootstrapping verification request of step 224, the operator 104 may find the accompanying bootstrapping key, and identify the user equipment 100 which earlier achieves the bootstrapping authorization with the operator 104.  Then the operator 104 may include identification of the user equipment 100 and the bootstrapping key in a verification response, and send the verification response to the application server 102.  [0039] Step 228: according to the verification response of step 226, the application server 102 may identify and verify log-in of the user equipment 100.  To verify the log-in attempt of the log-in message of step 222, the application server 102 may calculate an expected log-in response according to a password obtained from the bootstrapping key included in the verification response of step 226, and then compare the expected log-
    PNG
    media_image1.png
    372
    569
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    372
    548
    media_image2.png
    Greyscale

Lehtovirta et al., 2017/0195877 discloses,
[0052] According to another aspect of the invention, there is provided a device, for obtaining a key for direct communication with a User Equipment device, UE, over an air interface, the device comprising 
Chen, Lehtovirta and the additional art of record do not at least teach or suggest the identifier being temporary from the forwarding apparatus.
Therefore independent claim 1 is allowable over the prior arts of record.  The other independent claim 10 recite similar subject matter. Consequently, independent claims 1 and 10 and their respective dependent claims (2-9, 11-18) are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Haresh Patel whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin, can be reached at (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARESH N PATEL/Primary Examiner, Art Unit 2493